ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 22 April 2019 which is a continuation of application 15/271,784 filed 21 September 2016, now patent US 10,301,020, which claims priority to PRO 62/222,572 filed 23 September 2015.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a transmission cooperated between the crane motor and the rotational drive shaft and configured to selectively cooperate the drive shaft through the transmission with one of the first crane system and the second crane system; wherein the control circuit is coupled with the transmission and controls the transmission to selectively cooperate the drive shaft with one of the first crane system and the second crane system, and controls the crane motor to drive the drive shaft to control the one of the first crane system and the second crane system cooperated with the drive shaft in performing one of retracting and unspooling a corresponding one of the first cord and the second cord” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-8 depend from claim 1 and are therefore also found allowable.
Regarding Claim 9, the prior art of record fails to disclose or teach “controlling the crane motor to drive the drive shaft to control the one of the first crane system and the second crane system cooperated with the drive shaft in performing one of retracting and unspooling a corresponding one of the first cord and the second cord” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 9 is neither anticipated nor made obvious by the prior art of record.  Claims 10-17 depend from claim 9 and are therefore also found allowable.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/24/2021